Citation Nr: 0711837	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  05-26 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Eligibility for non-service-connected disability pension.

2.  Entitlement to service connection for ulcer.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for pneumonia.

5.  Entitlement to service connection for osteoarthritis.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served with the Philippine Scouts from April 1946 
to March 1949.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied the veteran's 
claims for service connection for ulcer, malaria, pneumonia, 
and osteoarthritis.  In a transmittal letter sent to the 
veteran with the March 2005 rating decision, the RO also 
informed the veteran that the RO had denied the veteran's 
claim for non-service-connected disability pension.


FINDINGS OF FACT

1.  The veteran served with the Philippine Scouts from April 
1946 to March 1949.

2.  An ulcer was not manifested during service or for many 
years thereafter.  

3.  Malaria was not manifested during service or for many 
years thereafter.

4.  Pneumonia was not manifested during service or for many 
years thereafter.

5.  Osteoarthritis was not manifested during service or for 
many years thereafter




CONCLUSIONS OF LAW

1.  The veteran's service does not meet the criteria for 
eligibility for non-service-connected disability pension.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.1, 3.7, 3.40, 
3.41 (2006).

2.  Ulcer disability was not incurred in or aggravated by the 
veteran's service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

3.  Malaria was not incurred in or aggravated by the 
veteran's service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

4.  Pneumonia was not incurred in or aggravated by the 
veteran's service.  38 U.S.C.A. §§ 1101, 1110, 1112,1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

5.  Osteoarthritis was not incurred in or aggravated by the 
veteran's service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
assist claimants in the development of evidence relevant to 
their claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim of service connection and entitlement to service-
connected disability compensation.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the veteran received VCAA notice regarding the 
service connection claims in March 2004  The RO issued the 
veteran a VCAA notice with respect to the pension claim in 
June 2006.  The notices effectively informed the veteran of 
the types of evidence necessary to substantiate his claims.  
The notice did not inform the veteran of the type of evidence 
necessary to establish disability ratings  or effective dates 
for claimed disabilities, or an effective date for pension.  
Despite the lack of VCAA notice as to the elements of 
establishing disability ratings or an effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision in the issue of eligibility 
for non-service-connected disability pension.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As hereinafter explained, the Board finds that the 
preponderance of the evidence is against the claims.  
Therefore, the RO will not be assigning ratings for any 
claimed disabilities or an effective date for non-service-
connected disability pension, so there is no possibility of 
prejudice as to the matters of ratings or an effective date.

The Board further finds that VA has conducted all appropriate 
development of relevant evidence, and has secured all 
available pertinent evidence.  It appears that the veteran's 
service records may have been destroyed at the 1973 fire at 
the National Personnel Records Center.  The RO has undertaken 
development of alternate sources of records without success.  
Searches for sick reports and morning reports were undertaken 
with no results.  Given the RO's efforts, the Board does not 
believe any useful purpose would be served by delaying 
appellate review for any additional development.  Although 
the veteran has not been afforded VA examinations, no pension 
examination is necessary since that claim is determined as a 
matter of law.  With regard to the service connection issues, 
no VA examination is necessary given the total lack of any 
supporting evidence that any of the claimed disorders were 
manifested during service or for many years thereafter.  
After reviewing the claims file, the Board finds that the 
veteran has had a meaningful opportunity to participate in 
the processing of that claim.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of that 
claim.



Eligibility for Non-Service-Connected Disability Pension

The veteran is seeking non-service-connected disability 
pension based on his military service in 1946 to 1949.  In 
March 1993, the National Personnel Records Center (NPRC) in 
St. Louis, Missouri, issue a certification that the veteran 
had served as a Philippine Scout in the Army of the United 
States, from April 11, 1946, to March 22, 1949.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Under certain 
circumstances, and for certain purposes, service as a 
Philippine Scout may be considered active military, naval, or 
air service.  38 C.F.R. § 3.7(p).  Service as a Philippine 
Scout is included for pension, compensation, dependency and 
indemnity compensation and burial allowances, except for 
those inducted between October 6, 1945 and June 30, 1947, 
inclusive, which are included for compensation benefits, but 
not for pension benefits.  38 U.S.C.A. § 107(b); 38 C.F.R. § 
3.40(a) and (b).  Active service will be the period certified 
by the service department.  38 C.F.R. § 3.41(a).

The veteran was inducted as a Philippine Scout in April 1946, 
between the dates in 1945 and 1947 specified in 38 C.F.R. 
§ 3.40(b).  Pursuant to the laws and regulations set forth 
above with respect to Philippine service and VA benefits, the 
veteran has basic eligibility for certain, but not all, VA 
benefits.  The Board's reading of the applicable law is that 
the veteran's period of service as a Philippine Scout does 
not establish eligibility for non-service-connected 
disability pension.

Entitlement to Service Connection

The veteran is also advancing claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.    That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
ulcers and arthritis, or a tropical disease such as malaria, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran maintains that he was treated for the claimed 
disorders during service.  Unfortunately, it appears that the 
veteran's service medical records were destroyed at the 1973 
fire at the National Personnel Records Center.  As noted 
earlier, the RO has exhausted other avenues of verifying the 
claimed inservice treatment.  

The post-service medical evidence does not suggest that any 
of the claimed disabilities were manifested during service or 
for many years thereafter.  The veteran has submitted some 
medical records, but they do not show treatment for any of 
the claimed disorders until many years after the veteran's 
service.  There is otherwise no competent evidence of record 
suggesting any nexus between the claimed disorders and the 
veteran's service.  

Under the circumstances, the Board must conclude that the 
preponderance of the evidence is against the service 
connection claims. 




ORDER

The appeal is denied as to all issues. 




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


